Name: Council Regulation (EC) No 127/97 of 20 January 1997 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  plant product;  cooperation policy;  trade
 Date Published: nan

 25 . 1 . 97 I EN I Official Journal of the European Communities No L 24/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 127/97 of 20 January 1997 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines , grape juice and grape must THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 70 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 1 (2) and Article 2 of Regulation (EEC) No 2390/89 (2) provides for import facilities for wine products originating in third countries which offer specific guarantees through the provision of a certificate of origin and conformity and an analysis report; whereas Article 3 (2) of that Regulation limits those facilities to a trial period expiring on 31 December 1996; whereas, taking into account the time necessary to examine the implementation of future arrangements, the abovementioned period should be extended until the end of 1997, HAS ADOPTED THIS REGULATION: Article 1 In Article 3 (2) of Regulation (EEC) No 2390/89, the date 31 December 1996 shall be replaced by 31 December 1997. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 January 1997. For the Council The President J. VAN AARTSEN (') OJ No L 84, 27. 3 . 1987, p. 1 Regulation as last amended by Regulation (bC) No 1592/96 (OJ No L 206, 16 . 8 . 96, p. 31 ). (2) OJ No L 232, 9 . 8 . 1989, p. 7 . Regulation as last amended by Regulation (EC) No 120/96 (OJ No L 20 , 26. 1 . 1996, p. 2).